              Case 2:20-mc-50891-MAG ECF No. 9, PageID.86 Filed 08/03/20 Page 1 of 33
                                                                   AUSA:      Trevor M. Broad               Telephone: (313) 226-9100
AO 106 (Rev. 04/10) Application for a Search Warrant   Special Agent:         Brady Rees                    Telephone: (313) 202-3400


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                          Eastern District of Michigan

              In the Matter of the Search of                            )
         (Briefly describe the property to be searched                  )
          or identify the person by name and address)                   )          Case No. 20-50891-2
8243 Intervale Street                                                   )
Detroit, Michigan                                                       )
(More fully described in Attachment A)                                  )
                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
See ATTACHMENT A.

located in the              Eastern               District of               Michigan             , there is now concealed (identify the
person or describe the property to be seized):
See ATTACHMENT B.

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
               ✔ contraband, fruits of crime, or other items illegally possessed;
                  ✔ property designed for use, intended for use, or used in committing a crime;
                      a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
            Code Section                                                           Offense Description
18 U.S.C. 2; 18 U.S.C. 922(a)(6)                         Aiding and abetting making false statements while acquiring a firearm
18 U.S.C. 922(n); 21 U.S.C. 841(a)(1)                   Receipt of firearms while under indictment; Possession with intent to distribute
          The application is based on these facts:
See attached AFFIDAVIT.

           ✔ Continued on the attached sheet.
                 Delayed notice         days (give exact ending date if more than 30 days:                               ) is requested
                 under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                Applicant’s signature
                                                                        Brady Rees, Special Agent (ATF)
                                                                                                Printed name and title
Sworn to before me and signed in my presence
and/or by reliable electronic means.

Date:         August 3, 2020
                                                                                                  Judge’s signature
City and state: Detroit, Michigan                                       Hon. Anthony P. Patti           U. S. Magistrate Judge
                                                                                                Printed name and title
  Case 2:20-mc-50891-MAG ECF No. 9, PageID.87 Filed 08/03/20 Page 2 of 33




                     AFFIDAVIT IN SUPPORT OF
              AN APPLICATION FOR A SEARCH WARRANT

      I, Brady W. Rees, being first duly sworn, hereby depose and state as follows:
                                   Introduction

      1.    I make this affidavit in support of an application under Rule 41 of the

Federal Rules of Criminal Procedure for a search warrant authorizing the search of

the premises located at 8243 Intervale Street, Detroit, Michigan (“Target Location”)

as further described in Attached A, and the seizure of items described in Attachment

B. The Target Location is in the Eastern District of Michigan.

      2.    The statements in this Affidavit are based on my personal knowledge

from my direct involvement in this investigation; communications with others who

have personal knowledge of the events and circumstances described herein;

information provided by other law enforcement agents; and information gained

through my training and experience as well as the training and experience of other

experienced law enforcement officers.

      3.    The information outlined below is for the limited purpose of

establishing probable cause for the requested warrant, and this affidavit does not

contain all the information known to law enforcement related to this investigation.




                                         1
  Case 2:20-mc-50891-MAG ECF No. 9, PageID.88 Filed 08/03/20 Page 3 of 33




                                 Agent Background

      4.     I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms

and Explosives (“ATF”). I have been an ATF Special Agent since January 2016, and

I have had extensive law enforcement training, including at the Federal Law

Enforcement Training Center in the Criminal Investigator Training Program and

ATF Special Agent Basic Training. In addition, I have a bachelor’s degree in

Criminal Justice.

      5.     As an ATF Special Agent, I have participated in numerous federal

investigations as well as authored federal search warrants, federal criminal

complaints, and federal arrest warrants. Prior to becoming an ATF Special Agent, I

was a police officer for approximately three years in the City of Novi, Michigan.

                              Investigation Overview

      6.     I am investigating Christian JOHNSON (XX/XX/2000), who resides at

the Target Location, for violations of federal firearms and narcotics laws. Based on

the facts set forth in this affidavit, there is probable cause to believe that JOHNSON

has violated federal law, including: aiding and abetting the making of a false

statement during the acquisition of a firearm, in violation of 18 U.S.C. §§ 2 and

922(a)(6); illegal receipt of a firearm while under indictment, in violation of 18

U.S.C. § 922(n); and possession with intent to distribute a controlled substance, in

violation of 21 U.S.C. § 841(a)(1).



                                          2
  Case 2:20-mc-50891-MAG ECF No. 9, PageID.89 Filed 08/03/20 Page 4 of 33




      7.     ATF obtained federal search warrants 2:20-mc-50891 and 2:20-mc-

50891-1, authorizing the search and seizure of location data from JOHNSON’s

cellphone. I know that cellphone users typically keep their cellphone on their person

or nearby so as to have access to it. I also know, based on my training and experience,

that because cellphone users have their cellphone on their person or nearby, the

cellphone’s location also reveals the individual’s location. Here, the location data

from JOHNSON’s cellphone along with remote video surveillance of the Target

Location reflects that JOHNSON has been staying overnight regularly at the Target

Location, including over the past several days. In addition, as further described in

Attachment A, the Target Location is a single-family residence located in Detroit.

Based on my training and experience, I know that multiple overnight stays at the

same location, when that location is a single-family residence, is a strong indication

that the location is the individual’s primary residence. Accordingly, there is probable

cause to believe that the Target Location is JOHNSON’s primary residence, and, as

detailed below, there is probable cause to believe that evidence of federal offenses

will be found inside the Target Location.

                                  Probable Cause

      8.     ATF agents and Detroit Police officers are investigating Treyveon

BAILEY (XX/XX/1999), Christian JOHNSON (XX/XX/2000), and Kameren




                                            3
  Case 2:20-mc-50891-MAG ECF No. 9, PageID.90 Filed 08/03/20 Page 5 of 33




TAYLOR (XX/XX/1999) for violations of federal firearm laws, and JOHNSON as

well for violations of the Controlled Substances Act.

      9.     I reviewed a Computerized Criminal History (“CCH”) for JOHNSON,

which revealed that JOHNSON has been on probation under the provisions of the

Holmes Youthful Trainee Act (“HYTA”) for the following offense:

             a.    November, 2019; 22nd Circuit Court: Felony Stolen Property –

                   Receiving and Concealing – Motor Vehicle.

      10.    Because JOHNSON is on probation under the provisions of HYTA,

JOHNSON is prohibited from receiving firearms. TAYLOR has also been on

probation under HYTA since at least February 2020 and prohibited from purchasing

firearms.

                           Straw Purchases of Firearms

      11.    Law enforcement has been investigating BAILEY for straw purchasing

firearms for individuals who are prohibited from purchasing or possessing firearms.

On July 24, 2020, a federal criminal complaint, 20-mj-30263, was issued, charging

BAILEY with making a false statement during the acquisition of a firearm, in

violation of 18 U.S.C. § 922(a)(6). As further described below, there is probable

cause to believe that JOHNSON aided and abetted BAILEY in making a straw

purchase of firearms, and therefore aided and abetted a violation of 18 U.S.C. §

922(a)(6).



                                         4
  Case 2:20-mc-50891-MAG ECF No. 9, PageID.91 Filed 08/03/20 Page 6 of 33




      12.   Law enforcement became aware of a possible straw purchase of

firearms from Safes and Guns Unlimited, a firearms dealer located in the Eastern

District of Michigan. On July 21, 2020, BAILEY purchased the following firearms

at Safes and Guns Unlimited:

            a.        One Glock, Model 17, 9mm handgun bearing serial number

                      BFZY752;

            b.        One Ruger, Model AR-556, 5.56 caliber pistol bearing serial

                      number 85821896.

      13.   In addition, law enforcement learned that BAILEY purchased at least

six additional firearms recently from Safes and Guns Unlimited prior to the purchase

of the two above-listed firearms on July 21, 2020.

      14.   Agents obtained and reviewed surveillance video from Safes and Guns

Unlimited in connection with the purchase of the Glock Model 17 and Ruger Model

AR-556 on July 21, 2020. Agents made the following observations from the

surveillance video:

            a.        On July 21, 2020, a silver Chevrolet Impala arrived at Safes and

                      Guns Unlimited. Upon arrival, TAYLOR, who was driving, and

                      JOHNSON, who was in the rear passenger seat, exited the car

                      and entered the store; BAILEY, however, remained inside the

                      vehicle.



                                           5
Case 2:20-mc-50891-MAG ECF No. 9, PageID.92 Filed 08/03/20 Page 7 of 33




         b.    While inside Safes and Guns Unlimited, JOHNSON asked to

               examine a Glock Model 17 pistol that was inside the glass

               showcase. A store employee handed JOHNSON the Glock

               firearm.   After JOHNSON examined           the Glock pistol,

               JOHNSON and TAYLOR inquired about a Ruger Model AR-

               556, 5.56 caliber pistol hanging on the wall. Below are snapshots

               from the surveillance video showing JOHNSON, who is wearing

               a grey and black North Face sweatshirt, black shorts, and black

               and white flip flops, and TAYLOR, who is wearing a black t-

               shirt and camouflage shorts.




                                     6
Case 2:20-mc-50891-MAG ECF No. 9, PageID.93 Filed 08/03/20 Page 8 of 33




         c.    While inside, TAYOR appeared to take a picture of the Glock

               pistol with his cellphone, presumably to identify for BAILEY

               which firearm to purchase. Below is a snapshot from the

               surveillance video:




         d.    After examining the Glock Model 17 and inquiring about the

               Ruger AR-556, JOHNSON and TAYLOR left the store and

               returned to the car where BAILEY was waiting. JOHNSON

               entered the rear passenger seat, and TAYLOR entered the driver

               seat of the vehicle. As noted above, JOHNSON and TAYLOR

               were both on probation under HYTA at the time and prohibited

               from purchasing firearms.




                                     7
Case 2:20-mc-50891-MAG ECF No. 9, PageID.94 Filed 08/03/20 Page 9 of 33




         e.    Then, while inside the vehicle, TAYLOR appeared to hand a

               quantity of U.S. currency to BAILEY.

         f.    Less than 10 minutes after JOHNSON and TAYLOR had

               returned to the car, BAILEY exited the car and went into Safes

               and Guns Unlimited.

         g.    Inside the store, BAILEY walked up to the counter, indicated he

               wanted to purchase the Glock, Model 17 and the Ruger, Model

               AR-556, and began completing the paperwork to complete the

               purchase.

         h.    BAILEY paid in cash for both firearms. I know from my training

               and experience as well as from conversations with other

               experienced ATF agents that high dollar amount purchases, such

               as the purchase BAILEY made on July 21, 2020, are consistent

               with straw purchasing, as the straw purchaser often receives cash

               from the actual buyer to make the purchase, rather than using a

               credit or debit card.

         i.    In purchasing the firearms, BAILEY completed an ATF Form

               4473 that listed both firearms. On that ATF Form 4473, BAILEY

               checked “YES” next to question 11.a, which asked BAILEY if

               he was the actual transferee/buyer of the firearms on the form.



                                       8
Case 2:20-mc-50891-MAG ECF No. 9, PageID.95 Filed 08/03/20 Page 10 of 33




         j.    BAILEY’s answer to question 11.a was false because he was not

               in fact the actual transferee/buyer of the firearms. After

               completing the purchase, BAILEY returned to the vehicle where

               JOHNSON and TAYLOR were waiting. Upon entering the car,

               BAILEY appeared to hand at least one of the firearms to

               JOHNSON who was sitting in the backseat. Below is a snapshot

               from the surveillance video:




                                    9
  Case 2:20-mc-50891-MAG ECF No. 9, PageID.96 Filed 08/03/20 Page 11 of 33




      15.    Based on my training and experience, as further explained below, I

believe obtaining a search warrant for the Target Residence will lead to evidence of

aiding and abetting a straw purchase as well as evidence of where the firearms

purchased on July 21, 2020 are located.

                                  Instagram Posts

      16.    Following the purchase of the Ruger AR-style pistol and Glock Model

17 pistol on July 21, 2020, pictures depicting a Ruger AR-style pistol and Glock,

Model 17 pistol were posted to the Instagram account “23.murda.” JOHNSON

appears frequently in postings to that account, and as a result, based on my training

and experience, I believe JOHNSON is the account user for “23.murda.”

      17.    On July 21, 2020—the same day the Ruger AR-style pistol and Glock

Model 17 pistol were purchased—an Instagram “story” was posted to “23.murda,”

in which a Ruger AR-style pistol and Glock, 17, 9mm pistol were displayed on the

lap of an individual, believed to be JOHNSON, in what appears to be a Chevrolet

Impala with a tan interior. I believe the individual in the story is JOHNSON because

the individual is wearing black shorts, black and white flip-flops, and a grey

sweatshirt, all of which are consistent with the clothing JOHNSON was wearing at

Safes and Guns Unlimited. Below are snapshots from the story:




                                          10
  Case 2:20-mc-50891-MAG ECF No. 9, PageID.97 Filed 08/03/20 Page 12 of 33




      18.    Later on July 21, 2020, Detroit police located the silver Chevrolet

Impala that TAYLOR was driving at Safes and Guns Unlimited earlier that date with

BAILEY and JOHNSON. Police found empty gun boxes for the Glock Model 17

and Ruger AR-556 that BAILEY had purchased that day underneath the vehicle.

The interior of the vehicle also matched the color and layout of the interior seen in

the Instagram story in which JOHNSON appeared to have the Glock Model 17 and

Ruger AR-556 on his lap, as shown above.

      19.    On July 22, 2020, a “story” was posted to “23.murda” in which a

firearm having the same characteristics as the Ruger, AR-556 pistol purchased on

July 21, 2020 can be seen. The firearms are displayed on a carpeted floor, consistent

with carpeting inside a home. Below is a snapshot from the story:




                                         11
  Case 2:20-mc-50891-MAG ECF No. 9, PageID.98 Filed 08/03/20 Page 13 of 33




      20.   On July 23, 2020, a “story” was posted to “23.murda” in which a

firearm having the same characteristics as the Ruger, AR-556 pistol purchased on

July 21, 2020 can be seen. The firearms are displayed on a piece of furniture with

shoes boxes visible in the corner, consistent with a room inside a home. Below is a

snapshot from the story:




                                        12
  Case 2:20-mc-50891-MAG ECF No. 9, PageID.99 Filed 08/03/20 Page 14 of 33




      21.    On July 23, 2020, another video was posted to “23.murda” depicting a

firearm having the same characteristics as the Ruger, AR-556 pistol purchased from

Safes and Guns Unlimited on July 21, 2020. In the video, the number “1700” appears

on the firearm, which I believe, based on my training and experience and from

conversations with other ATF agents, may be an advertisement offering to sell the

firearm for $1,700. The firearm is on a carpeted floor, appearing to match the carpet

from the post on July 22, 2020, described above. Below is a snapshot from the video:




      22.    In a video posted to “23.murda” on August 2, 2020, at approximately

12:00 a.m., the barrel of a Glock, Model 27 pistol can be seen on a table. At the

approximate time this video was posted to “23.murda,” location data from

JOHNSON’s cellphone placed him in the area of the Target Location. A snapshot of

the video is below, which included the caption “My momma told me”:




                                         13
 Case 2:20-mc-50891-MAG ECF No. 9, PageID.100 Filed 08/03/20 Page 15 of 33




      23.    The above-described posts on July 22, 2020 through August 2, 2020,

all involving firearms, appear to have been taken inside a house, and location data

recently obtained for JOHNSON’s cellphone places him in the area of the Target

Location for the August 2 post, which shows the barrel of a Glock pistol.

Accordingly, there is probable cause to believe that the Target Location contains

firearms as well as evidence that JOHNSON unlawfully received, possessed, and

trafficked firearms.

            Possession with Intent to Distribution Controlled Substances

      24.    In a video posted on July 29, 2020 to “23.murda,” a plastic bag

containing what I believe, based on my training and experience, is a large amount of

marijuana from its color and appearance, two firearms, and a large amount of what

appears to be, based on my training and experience, codeine cough syrup are



                                        14
 Case 2:20-mc-50891-MAG ECF No. 9, PageID.101 Filed 08/03/20 Page 16 of 33




depicted. In the video, the codeine cough syrup is labeled “20 a lane!” which I

believe, based on my training and experience, is advertising the syrup for sale. And,

I believe, based on my training and experience, that JOHNSON is advertising the

marijuana for sale with the caption “$60 3.5s.” The video appears to have been taken

inside a house based on the furniture seen in the video (and shown in the snapshots

below) as well as the same color carpet as seen in some of the posts described above.

Below are snapshots from the video:




                                         15
 Case 2:20-mc-50891-MAG ECF No. 9, PageID.102 Filed 08/03/20 Page 17 of 33




      25.    In a photograph posted to “23.murda,” on August 1, 2020, at

approximately 1:14 p.m., JOHNSON can be seen in the photograph wearing a black

hat, light t-shirt, jeans, and white shoes, holding what appears to be codeine cough

syrup. At the approximate time of this post, location data from JOHNSON’s

cellphone placed him in the area of the Target Location. Then, at approximately 2:51

p.m., remote video surveillance captured JOHNSON leaving the Target Location,

wearing the same clothes as seen in the photograph: a black hat, light t-shirt, jeans,

and white shoes. JOHNSON also appeared to have a black “fanny pack” over his

shoulder as he was leaving the residence. The photograph and a snapshot of remote

video surveillance are below:




                                         16
 Case 2:20-mc-50891-MAG ECF No. 9, PageID.103 Filed 08/03/20 Page 18 of 33




      26.    In a video posted to “23.murda” on August 1, 2020 at approximately

3:30 p.m., a black zip-up bag—consistent with the “fanny pack” JOHNSON was

carrying as he departed the Target Location (shown above)—can be seen containing

several small, colorful bags. I believe, based on my training and experience, that in

the video JOHNSON is advertising narcotics for sale using the caption “$50 3.5s.”




                                         17
 Case 2:20-mc-50891-MAG ECF No. 9, PageID.104 Filed 08/03/20 Page 19 of 33




      27.    Accordingly, there is probable cause to believe that the Target Location

contains evidence of JOHNSON’s possession with intent to distribute controlled

substances, including where JOHNSON is obtaining, storing, and selling controlled

substances, such as marijuana.

                                 Training and Experience

      28.    Based on my training and experience, individuals who possess firearms

often keep them on their person, and store them at the location where they reside. I

know that firearms and firearm parts are durable and non-perishable goods.

Therefore, firearms and firearm parts are expected to remain in the individual’s

possession for extended periods and are not quickly discarded.

      29.    I know, based on my training and experience, that because of his

probation status under HYTA, JOHNSON is unable lawfully to purchase or receive

a firearm. Accordingly, there is probable cause to believe that JOHNSON obtained

the firearms depicted in the above-described Instagram posts through unlawful

means, and is therefore involved in firearms trafficking.

      30.    Based on my training and experience, subjects prohibited from

possessing firearms, as JOHNSON is, often use individuals, such as BAILEY, who

can pass background checks to purchase their firearms in violation of 18 U.S.C. §

922(a)(6) (false statement with respect to any fact material to the lawfulness of the

sale or other disposition of a firearm). Evidence of such transactions is found often



                                         18
 Case 2:20-mc-50891-MAG ECF No. 9, PageID.105 Filed 08/03/20 Page 20 of 33




in the residence of the prohibited individual, and may include receipts from the

purchase, communications about transaction, and additional parts or items purchased

with the firearm.

      31.    Based on my training and experience, I know that firearms traffickers

will utilize a passport and may be in possession of receipts or other documentation

indicating the path the illegal firearms travel and information regarding scheduling

or whereabouts. I know, based on my training and experience, that firearms

traffickers will keep their passport and other important documents, including

sensitive documents that may reveal their illegal activities, in their residence in a

secure location.

      32.    Based on my training and experience, I know that firearm traffickers

often utilize techniques to prevent the detection of firearms that are shipped

unlawfully by means of falsifying invoices, bills of sale, shipping papers, and

customs forms. They also list the firearms as other items, which include, but are not

limited to, firearms parts and pieces (rather than firearms) and components utilized

in the automotive, industrial, and machinery industries. In addition, illegal firearm

traffickers have been known to conceal firearms inside of other objects to avoid

detection by law enforcement officials.

      33.    I know based upon training and experience that one key indicator of

illegal firearm and ammunition trafficking activity is the use of complex methods



                                          19
 Case 2:20-mc-50891-MAG ECF No. 9, PageID.106 Filed 08/03/20 Page 21 of 33




for ordering, paying for, and transferring the firearms, firearm components, and/or

ammunition. I know that illegal firearm traffickers use payment methods that are

often difficult to trace, which include using United States currency, money orders,

wire-transfers, PayPal accounts and/or pre-paid credit cards held by different

subjects. Illegal firearm traffickers use these methods in order to minimize the ability

for law enforcement officials to identify the original source of funds by means of

compartmentalization.

      34.    I know from training, experience, and conversations with veteran law

enforcement officers that financial documents and records establish legitimate

income and net worth, and this proves that assets in excess of legitimate sources are

from another source, such as illegal trafficking of firearms. Indeed, courts have

recognized that “unexplained wealth” is probative evidence of contraband

trafficking. These items are kept in secure locations within the residences, offices,

garages, automobiles, storage lockers, and/or safe deposit boxes, for ready access

and to conceal such items from law enforcement authorities.

      35.    I know based upon training and experience that firearms traffickers

often possess other items commonly used or acquired in connection with the sale of

firearms and possess those items within their homes, automobiles, and numerous

other places which they have access to and control over, so that they are easily

accessible, and to hamper the activities of law enforcement. Some of these items



                                          20
 Case 2:20-mc-50891-MAG ECF No. 9, PageID.107 Filed 08/03/20 Page 22 of 33




include, but are not limited to, other firearms (i.e., merchandise), firearm parts,

ammunition, firearm receipts, firearm brochures or owner’s manuals, records of

sales or acquisition of firearms, firearms magazines, and holsters.

      Use of Cellular Phones for Drug Trafficking and Firearms Trafficking

      36.    Based on my training and experience, and the investigations of other

law enforcement officers with whom I have had discussions, those who are engaged

in firearms trafficking and/drug trafficking, often use multiple cellular telephones to

facilitate their trafficking activities. Firearms traffickers and drug traffickers

commonly use cellular telephones to communicate with co-conspirators, as well as

to store names, numbers, and contact information of other subjects involved with

their criminal activities, including customers, suppliers and couriers. Accordingly,

cellular phones serve both as an instrumentality for committing the crime and a

storage device for evidence of the crime.

      37.    Cellular telephones are likely to contain evidence related to recently

called firearms contacts and/or drug contacts, or messages/calls received from the

contacts, the names and telephone numbers of firearms or drug contacts, messages

to/from firearms or drug traffickers, photographs of or activity with firearms and/or

drugs, and photographs of those involved in the crimes. In this respect, cellular

telephones are tools of both drug and firearms trafficking.




                                          21
 Case 2:20-mc-50891-MAG ECF No. 9, PageID.108 Filed 08/03/20 Page 23 of 33




      38.    Cellular telephones contain a “call log,” which records the telephone

number, date, and time of calls made to and from the phone.

      39.    Cellular telephones have increased capabilities to include: storing

names and phone numbers in electronic “address books”; sending, receiving, and

storing text messages and email; taking, sending, receiving and storing still

photographs and moving video; storing and playing back audio files; storing dates,

appointments, and other information on personal calendars; and accessing and

downloading information from the internet. Cellular telephones may also include

global positioning system (“GPS”) technology for determining the location of the

device.

      40.    Based on my training and experience, and the investigations of other

law enforcement officers with whom I have had discussions, I know that individuals

involved in drug trafficking or illegal firearms trade often post information regarding

the sales of illegal narcotics or illegally possessed firearms through social media,

such as Facebook and Instagram, including using private messages to facilitate sales

and posts advertising their merchandise. From speaking with other law enforcement

officers of their investigations involving cellular telephones and narcotics trafficking

and/or firearms trafficking, it is common for prohibited persons to post photographs

and/or videos of narcotics and/or firearms. Indeed, JOHNSON appears to use social

media regularly to post photos and videos of firearms and narcotics.



                                          22
 Case 2:20-mc-50891-MAG ECF No. 9, PageID.109 Filed 08/03/20 Page 24 of 33




      41.    Therefore, I am requesting that the search warrant for the Target

Location authorize the seizure of all cellphones associated with JOHNSON located

at the Target Location.

      42.    Based on my training and experience, as well as from information

found in publicly available materials including those published by Apple and other

cellular phone manufactures, that some cellular phones such as iPhones offer their

users the ability to unlock the device via the use of a fingerprint or thumbprint

(collectively, “fingerprint”) in lieu of a numeric or alphanumeric passcode or

password. This feature is called Touch ID.

      43.    If a user enables Touch ID on a given Apple device, he or she can

register up to five fingerprints that can be used to unlock that device. The user can

then use any of the registered fingerprints to unlock the device by pressing the

relevant finger(s) to the device’s Touch ID sensor, which is found in the round button

(often referred to as the “home” button) found at the bottom center of the front of

the device. In my training and experience, users of Apple and other devices that offer

Touch ID often enable it because it is considered a more convenient way to unlock

the device than by entering a numeric or alphanumeric passcode or password, as well

as a more secure way to protect the device's contents. This is particularly true when

the user(s) of the device are engaged in criminal activities and thus have a heightened

concern about securing the contents of the device.



                                          23
 Case 2:20-mc-50891-MAG ECF No. 9, PageID.110 Filed 08/03/20 Page 25 of 33




      44.    In some circumstances, a fingerprint cannot be used to unlock a device

that has Touch ID enabled, and a passcode or password must be used instead. These

circumstances include: (1) when more than 48 hours has passed since the last time

the device was unlocked and (2) when the device has not been unlocked via Touch

ID in 8 hours and the passcode or password has not been entered in the last 6 days.

Thus, in the event law enforcement encounters a locked Apple device, the

opportunity to unlock the device via Touch ID exists only for a short time. Touch ID

also will not work to unlock the device if (1) the device has been turned off or

restarted; (2) the device has received a remote lock command; and (3) five

unsuccessful attempts to unlock the device via Touch ID are made.

      45.    The passcode or password that would unlock the cellular phone(s)

seized at the Target Location is/are not known to law enforcement. Thus, it will

likely be necessary to press the finger(s) of the user of the cellular phone(s) found

during the search of the Target Location to the device’s Touch ID sensor in an

attempt to unlock the device for the purpose of deactivating the Touch ID and/or

other security features to allow any future search authorized by a search warrant.

Attempting to unlock the relevant device(s) via Touch ID with the use of the

fingerprints of the user is necessary because the government may not otherwise be

able to access the data contained on those devices for executing any future search

warrants authorized by a court of competent jurisdiction.



                                         24
 Case 2:20-mc-50891-MAG ECF No. 9, PageID.111 Filed 08/03/20 Page 26 of 33




      46.    Based on my training and experience, the person who is in possession

of a device or has the device among his or her belongings at the time the device is

found is likely a user of the device. However, based on my training and experience,

that person may not be the only user of the device whose fingerprints are among

those that will unlock the device via Touch ID, and it is possible that the person in

whose possession the device is found is not actually a user of that device at all.

Furthermore, based on my training and experience, in some cases, it may not be

possible to know with certainty who is the user of a given device, such as if the

device is found in a common area of a premises without any identifying information

on the exterior of the device. Thus, it will likely be necessary for law enforcement

to have the ability to require any occupant of the Target Location to press their

finger(s) against the Touch ID sensor of the locked Apple device(s) found during the

search of the Target Locations in order to attempt to identify the device’s user(s) and

unlock the device(s) via Touch ID.

      47.    Although I will not know which of a given user’s 10 fingerprints is

capable of unlocking a particular device, based on my training and experience, it is

common for a user to unlock a Touch ID-enabled device via the fingerprints on

thumbs or index fingers. In the event that law enforcement is unable to unlock the

cellular phone(s) seized at the Target Location as described above within the five




                                          25
 Case 2:20-mc-50891-MAG ECF No. 9, PageID.112 Filed 08/03/20 Page 27 of 33




attempts permitted by Touch ID, this will simply result in the device requiring the

entry of a password or passcode before it can be unlocked.

      48.    Due to the foregoing, I request that the Court authorize law enforcement

to press the fingers (including thumbs) of individuals found at the Target Location

to the Touch ID sensor of the applicable cellular phone(s) found at the Target

Location for the purpose of attempting to unlock the device via Touch ID in order

to allow the search of the contents as authorized by any future search warrants. This

search warrant only authorizes law enforcement to (1) unlock the phone; and (2)

disable all security settings to enable a search of the device, subsequent to a search

warrant, in the future.

                                 Manner of Execution

      49.    Sealing of Documents. I request that the Court order all documents in

support of this application, including the affidavit and search warrant, be sealed until

further order by the Court. These documents discuss an ongoing criminal

investigation that is neither public nor known to all of the targets of the investigation.

Accordingly, there is good cause to seal these documents because their premature

disclosure may seriously jeopardize the investigation.

                                          Conclusion

      50.    There is probable cause to believe that evidence, contraband, fruits and

instrumentalities of federal criminal offenses, including: aiding and abetting the



                                           26
 Case 2:20-mc-50891-MAG ECF No. 9, PageID.113 Filed 08/03/20 Page 28 of 33




making of a false statement during the acquisition of a firearm, in violation of 18

U.S.C. §§ 2 and 922(a)(6); illegal receipt of a firearm while under indictment, in

violation of 18 U.S.C. § 922(n); and possession with intent to distribute a controlled

substance, in violation of 21 U.S.C. § 841(a)(1), will be found at the Target Location.

      51.     In consideration of the foregoing, I respectfully request that this Court

issue a search warrant for the Target Location more fully described in Attachment

A for the items listed in Attachment B.

                                        Respectfully submitted,

                                        __________________________
                                        Brady Rees, Special Agent
                                        Bureau of Alcohol, Tobacco,
                                        Firearms and Explosives




Sworn to before me and signed in my
presence and/or by reliable electronic means


________________________________
Hon. Anthony P. Patti
United States Magistrate Judge

Dated:      August 3, 2020




                                          27
 Case 2:20-mc-50891-MAG ECF No. 9, PageID.114 Filed 08/03/20 Page 29 of 33




                                ATTACHMENT A
                      Description of Location To Be Searched

Target Location: 8243 Intervale Street, Detroit, Michigan, which is in Eastern

District of Michigan. Further described as a single-family residence with red brick

and dark roof. It is further described as the corner residence located at southeast

corner of Intervale Street and Cloverlawn Street, with the numbers “8243” visible

and attached the right of the front entrance. The Target Location to be searched

includes any appurtances to the real property that is the Target Location and any

vehicles on the property or curtilage at the time of the search.




                                          28
 Case 2:20-mc-50891-MAG ECF No. 9, PageID.115 Filed 08/03/20 Page 30 of 33




                                ATTACHMENT B
                                Items To Be Seized

      The Government is authorized to seize all information that constitutes fruits,

evidence, or instrumentalities of violations of 18 U.S.C. §§ 2 and 922(a)(6); illegal

receipt of a firearm while under indictment, in violation of 18 U.S.C. § 922(n); and

possession with intent to distribute a controlled substance, in violation of 21 U.S.C.

§ 841(a)(1),18 U.S.C. § 922(n) (obtaining a firearm while under indictment),

involving Christian JOHNSON, including but not limited to, information

pertaining to the following matters:

1.    Items of clothing that JOHNSON is seen wearing in social media that
      contain firearms, including: shoes, pants, sweatshirts, and t-shirts;

2.    Any firearms and ammunition;

3.    Any photographs of any weapons, firearm, or ammunition;

4.    Any controlled substances, including but limited to marijuana, controlled
      substance paraphernalia, or evidence associated with the unlawful
      distribution of any controlled substance;

5.    All evidence of firearms trafficking including any sale, transportation,
      possession or distribution of a firearm, including but not limited to records,
      papers, ledgers, tally sheets, stored electronic communication devices,
      mobile telephones, telephone numbers of customers, suppliers, or couriers
      and the stored electronic information containing within, other papers;

6.    Any digital media including but not limited to cell phones, digital cameras,
      computers, compact discs and flash drives that could contain photographs
      and contents therein;

7.    Items of identification and papers, documents and affects which establish
      dominion and control of the premises, including, but not limited to, driver’s



                                         29
 Case 2:20-mc-50891-MAG ECF No. 9, PageID.116 Filed 08/03/20 Page 31 of 33




     license, keys, mail, envelopes, receipts for rent, bills from public utilities,
     photos, address books and similar items; and

8.   Items of identification and papers, documents and affects which establish
     dominion and control of 8243 Intervale Street, Detroit, Michigan, including,
     but not limited to, driver’s license, keys, mail, envelopes, receipts for rent,
     bills from public utilities, photos, address books and similar items.




                                         30
                 Case 2:20-mc-50891-MAG ECF No. 9, PageID.117   Filed
                                                   AUSA: Trevor M.    08/03/20 Page
                                                                   Broad              32 of(313)
                                                                                Telephone:  33 226-9100
AO 93 (Rev. 11/13) Search and Seizure Warrant                  Special Agent:      Brady Rees                    Telephone: (313) 202-3400


                                           UNITED STATES DISTRICT COURT
                                                                        for the
                                                              Eastern District of Michigan

                  In the Matter of the Search of                           )
              (Briefly describe the property to be searched                )
               or identify the person by name and address)                 )    Case No. 20-50891-2
      8243 Intervale Street                                                )
      Detroit, Michigan                                                    )
      (More fully described in Attachment A)                               )

                                                 SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the                         Eastern   District of        Michigan                        .
(identify the person or describe the property to be searched and give its location):

See ATTACHMENT A.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
See ATTACHMENT B.




        YOU ARE COMMANDED to execute this warrant on or before August 17, 2020                      (not to exceed 14 days)
       ✔ in the daytime 6:00 a.m. to 10:00 p.m. at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to the presiding United States Magistrate Judge on duty        .
                                                                                                (United States Magistrate Judge)

          Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
         for       days (not to exceed 30)      until, the facts justifying, the later specific date of                                      .


Date and time issued:            August 3, 2020       8:57 pm
                                                                                                        Judge’s signature

City and state:        Detroit, Michigan                                        Hon. Anthony P. Patti          U. S. Magistrate Judge
                                                                                                      Printed name and title
                 Case 2:20-mc-50891-MAG ECF No. 9, PageID.118 Filed 08/03/20 Page 33 of 33
AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

                                                                   Return
Case No.:                              Date and time warrant executed:      Copy of warrant and inventory left with:
20-50891-2
Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                                Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                  Executing officer’s signature


                                                                                     Printed name and title
